Citation Nr: 9901350	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  92-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic pain syndrome, 
neuropathy, myelopathy, and normochromic anemia secondary to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

REMAND

The veteran served on active duty from May 1954 to December 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision.  In its September 
1994 decision, the Board denied entitlement to the claims set 
forth above.  The veteran appealed that decision to the 
United States Court of Veterans Appeals (Court).  In March 
1998, the Court vacated the Boards decision and remanded for 
action consistent with 38 C.F.R. § 3.311.  

In its March 1998 decision, the Court noted that service 
connection for a condition that is claimed to be attributable 
ionizing radiation exposure during service may be established 
in one of three ways.  First, there are 15 types of cancer 
which are presumptively service connected.  
38 U.S.C.A. § 1112(c). Second, in the provisions of 
38 C.F.R. § 3.311(b) is a list of radiogenic diseases 
which will be service connected provided that certain 
conditions specified in the regulations are met.  Third, 
direct service connection can be established by showing that 
the disease or malady was incurred during or aggravated by 
service.  In the latter instance, the task includes the 
difficult burden of tracing causation to a condition or event 
in service. 

In the veterans case, the disorders for which service 
connection is sought are not included in the list at 
38 U.S.C.A. § 1112.  Although the veteran may be deemed to be 
a radiation exposed veteran based on his participation in 
Operation DOMINIC I on Christmas Island in the Spring of 
1962, chronic pain syndrome, neuropathy, myelopathy, and 
normochromic anemia are not in the list of radiogenic 
diseases.  38 C.F.R. § 3.311(b).  

Judicial interpretation of the law pertaining to exposure to 
ionizing radiation requires consideration of direct service 
connection for conditions not listed as radiogenic.  Proof of 
direct service connection entails proof that exposure during 
service caused the malady that appears many years later.  

In the instant case, the Court determined that the Board 
erred in its failure to address the matter of direct service 
connection.  The Court makes reference to various pieces of 
evidence in the record that suggest current disability is 
related to exposure to ionizing radiation.  In particular, a 
1984 statement from a private physician is to the effect that 
the skin of the veterans face and head showed signs of a 
dull redness of a type that is associated with a type of 
chronic actinic deterioration.  Another private medical 
statement, dated in 1992, is to the effect that the veterans 
medical conditions were associated with radiation exposure.  
In addition, the Court pointed to supportive statements from 
medical texts submitted by the veteran.  Finally, the veteran 
provided testimony at a June 1993 hearing during which he 
stated that he witnessed explosions and on at least one 
occasion flew into a drop zone and serviced the planes 
involved in the nuclear tests on the Christmas Island.  He 
reported that he did not have protective clothing and did not 
wear a film patch to monitor the degree of exposure to 
ionizing radiation.  He also testified that he became very 
ill after the tests and received burns on his face.  However, 
the nuclear test dosimetry file maintained by Reynolds 
Electrical and Engineering Co., Inc., did not have 
information for the veteran, but included a name closely 
spelled like the veterans with a notation of 0.00 roentgens 
of radiation.  Apparently, the Air Force found that the 
service number listed for this individual matched that of the 
veteran.  It is assumed that the veterans name was merely 
misspelled.

On the basis of this information the Court concluded that the 
veteran presented a well-grounded claim for direct service 
connection.  Thus, under the provisions of 
38 U.S.C.A. § 5107, VA had a duty to assist in the 
development of facts pertinent to the veterans claim.  
Therefore, the case is REMANDED for the following action:

1.  The RO should obtain a legible copy 
of the appellants complete service 
personnel record and associate it with 
the claims file.

2.  The RO should ask that the appellant 
provide any additional details as to the 
dates and places to which he traveled 
during Operation DOMINIC I.  

3.  The RO should then provide all such 
information (testimony provided during 
the veterans hearing, any subsequent 
statements, service personnel records, as 
well as any other pertinent information) 
to the Department of Defense, and request 
that a dose estimate be provided based on 
this information.  

4.  Once this has been accomplished, the 
RO should review the claim.  If it is 
determined that the appellant was exposed 
to any radiation during service, the RO 
should ensure that all other procedures 
required under 38 C.F.R. § 3.311 are 
accomplished.  

5.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
